United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1794
Issued: September 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 6, 2009 appellant, through his attorney, filed a timely appeal of the May 29, 2009
merit decision of the Office of Workers’ Compensation Programs reducing his compensation
based on a constructed wage-earning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s wage-loss compensation
effective December 21, 2008 based on its determination that the constructed position of motor
vehicle dispatcher represented his wage-earning capacity.
On appeal, counsel contends that appellant was denied administrative due process as the
Office did not issue a prereduction notice as required by its procedures. He contends that
appellant had a valid property interest in his compensation benefits and should have been
allowed to submit relevant evidence or argument in support of his entitlement to continued
compensation.

FACTUAL HISTORY
This case was previously before the Board. In an August 21, 2007 decision,1 the Board
reversed in part the Office’s August 11, 2006 decision with regard to the denial of appellant’s
recurrence of disability claim for the period August 20 to October 25, 2004 and affirmed the
decision with regard to the rescission of his compensation for the period January 17 to 21, 2005.2
The relevant medical and factual evidence is set forth.
On April 10, 2007 the Office found a conflict in the medical opinion evidence.
Dr. Michael S. McManus, an attending Board-certified occupational medicine physician, advised
that appellant’s employment-related conditions had reached maximum medical improvement and
he could work full time with permanent restrictions. Dr. Richard E. Hall, an Office referral
physician, opined that appellant’s employment-related conditions had resolved and he was
capable of performing his regular work duties with no restrictions. On May 1, 2007 the Office
referred appellant, together with a statement of accepted facts and the case record, to
Dr. Donald D. Hubbard, a Board-certified orthopedic surgeon, for an impartial medical
examination.
In a May 18, 2007 medical report, Dr. Hubbard reviewed a detailed history of appellant’s
employment injuries, medical treatment and family background. He listed his bilateral feet,
hand, elbow and shoulder symptoms. On physical examination, Dr. Hubbard noted essentially
normal findings with a positive Tinel’s sign over the left median nerve at the wrist, right
shoulder pain and mild tenderness of the bilateral lateral epicondyle. By history, he diagnosed
pain to appellant’s right shoulder, lateral upper arm, bilateral elbow/proximal forearm and distal
upper arm, bilateral feet and low back. Dr. Hubbard advised that appellant’s bilateral elbow and
arm condition was secondary to his accepted bilateral lateral epicondylitis. He advised that
appellant’s bilateral foot condition was secondary to arthritis. Dr. Hubbard noted numbness,
tingling and pins and needles sensations in appellant’s bilateral upper extremity, by history. He
stated that appellant sustained the same condition in the right anterolateral/posterolateral to mid
thigh area of the lower extremity which was possibly related to his history of low back pain.
Dr. Hubbard further diagnosed bilateral carpal tunnel syndrome and bilateral wrist flexor
tenosynovitis secondary to the accepted employment-related injuries. He stated that appellant
potentially sustained unrelated left C6 radiculitis. Dr. Hubbard diagnosed right glenohumeral
joint instability by history and stated that it was partially confirmed on physical examination.
Dr. Hubbard advised that appellant continued to experience residual pain and/or
neurologic complaints consistent with but not diagnostic of his work-related conditions. The
objective findings on physical examination suggested that the employment-related conditions
resolved on or about December 23, 2004. Dr. Hubbard noted, however, that the positive Tinel’s
1

Docket No. 06-2135 (issued August 21, 2007).

2

On April 17, 2003 appellant, then a 42-year-old welder, filed an occupational disease claim alleging bilateral
epicondylitis of the elbows, bilateral wrist flexor tenosynovitis and bilateral carpal tunnel syndrome caused by
constant use of his hands and arms in flexed and articulated positions. The Office accepted his claim. Appellant
was removed from employment effective April 7, 2006 as he was unable to perform his work duties due to medical
reasons.

2

sign over the median nerve at the wrist/deep transverse carpal ligament was representative of
reinnervation of the median nerve to that level which was consistent with progressive resolution
of the left carpal tunnel syndrome. He advised that further medical treatment was not necessary
as appellant had consistently refused surgical intervention. Dr. Hubbard recommended repeat
electrodiagnostic testing to determine whether the upper extremity conditions had resolved. He
stated that there was no specific problem hindering appellant’s recovery except possibly his
awareness that significant worsening of his upper extremity conditions may occur with
resumption of his full-time work duties as a welder. In a May 18, 2007 work capacity evaluation
(Form OWCP-5c), Dr. Hubbard found that appellant was unable to perform his regular work
duties as a welder based on objective findings. There was a high risk of temporary or permanent
aggravation if appellant had no restrictions. Dr. Hubbard advised that appellant could perform
work duties, eight hours a day, with restrictions on no repetitive use of the wrists and elbows,
pushing and pulling more than 50 pounds up to four hours a day or use of vibratory tools and
power gripping.
By letter dated October 16, 2007, the Office requested that Dr. Hubbard submit a
supplemental report which clarified whether appellant’s employment-related conditions had
resolved and whether he could perform his regular work duties. It also requested that he
schedule electrodiagnostic testing to confirm whether the bilateral carpal tunnel syndrome had
resolved.
In a December 21, 2007 report, Dr. Hubbard stated that the findings on physical
examination were unchanged from the May 18, 2007 examination, with the exception of a
normal two-point discrimination four to five millimeters in the bilateral thumb and finger digits
and bilateral positive Tinel’s sign over the median nerves of the wrists at the sites of the deep
transverse carpal ligaments. Dr. Hubbard reviewed the results of a December 10, 2007
electromyogram/nerve conduction velocity (EMG/NCV) study that was performed by
Dr. Donald A. Bright, a Board-certified neurologist. It revealed moderate left and right carpal
tunnel syndrome. Dr. Hubbard advised that appellant was capable of working as a welder with
restrictions due to the unresolved bilateral carpal tunnel syndrome. In December 21, 2007 Form
OWCP-5c, Dr. Hubbard restricted appellant to no repetitive use of his wrists and elbows up to
two hours per day.
On January 4, 2008 the Office referred appellant to a vocational rehabilitation counselor.3
In a January 5, 2008 letter, appellant’s attorney reviewed Dr. Hubbard’s December 21,
2007 report. He requested that the Office include the prior recommended restriction on the use
of vibrating tools.
On June 12, 2008 a vocational rehabilitation counselor identified the position of motor
vehicle dispatcher as being within appellant’s physical limitations, vocational skills and
geographical area. The motor vehicle dispatcher position, as listed in the Department of Labor,
Dictionary of Occupational Titles (DOT), was classified as a sedentary position. The physical
requirements included lifting up to 10 pounds occasionally, frequent reaching and talking,
3

On January 9, 2008 the employing establishment advised the Office that it could not provide appellant with
employment based on his restrictions.

3

occasional handling, fingering and near acuity. No climbing, balancing, stooping, kneeling,
crouching, crawling, feeling, taste/smelling, far acuity, depth perception, accommodation, color
vision or field of vision was required. The counselor found that the computer courses appellant
completed and his performance on general learning ability, verbal, clerical and organization skill
testing met the specific vocational preparation. The counselor listed the average weekly earnings
of a motor vehicle dispatcher ranging from $11.76 to $13.82 per week. The counselor
determined that the position was available in sufficient numbers on a full-time and part-time
basis in appellant’s commuting area based on a labor market survey.
In an October 27, 2008 notice, the Office advised appellant that it proposed to reduce his
wage-loss compensation because the medical and factual evidence of record established that he
was no longer totally disabled. It found that he had the capacity to earn the wages of a motor
vehicle dispatcher based on the restrictions set forth by Dr. Hubbard. Appellant was provided 30
days to submit additional evidence or argument in support of any objection to the proposed
reduction.
In a November 25, 2008 letter, appellant contended that he was unable to perform the
duties of a motor vehicle dispatcher. He was in too much pain and numbness caused him to drop
items.
By decision dated December 12, 2008, the Office reduced appellant’s compensation
benefits effective December 21, 2008. Based on the formula in Albert C. Shadrick,4 the Office
determined that his compensation would be reduced to $2,014.00 every four weeks. Appellant’s
salary on the date his disability recurred on April 7, 2006 was $1,090.86 per week and the
current adjusted pay rate for his job on the date of injury was $1,155.07 per week as of
October 22, 2008. He was found currently capable of earning $470.70 per week, the pay rate of
a motor vehicle dispatcher. The Office determined that appellant had a 41 percent wage-earning
capacity or 59 percent loss of wage-earning capacity, which resulted in an adjusted wage-earning
capacity of $447.25 per week, or a loss of wage-earning capacity of $643.61 per week. The
Office concluded that, based upon a three-fourths compensation rate, appellant’s new
compensation rate was $2,014.00 every four weeks, less health benefits premium of $296.76,
basic life insurance premium of $17.70 and optional life insurance premium of $26.52 for a net
compensation every four weeks of $1,673.02.
On January 9, 2009 appellant requested an oral hearing before an Office hearing
representative regarding the December 12, 2008 decision.
In a December 17, 2008 letter received on January 30, 2009, appellant’s attorney
contended that appellant was physically unable to perform the duties of a motor vehicle
dispatcher. He stated that appellant increasingly experienced trouble performing repetitive tasks
with his wrists and elbows, noting Dr. Hubbard’s restriction on the use of his wrists and elbows
to two hours a day. Counsel requested that Dr. Hubbard be provided a description of the
constructed position to determine whether appellant could safely perform the job.

4

5 ECAB 376 (1953).

4

In a March 25, 2009 decision, an Office hearing representative set aside the
December 12, 2008 decision and remanded the case to the Office to obtain an opinion from
Dr. Hubbard as to whether appellant could perform the physical requirements of the motor
vehicle dispatcher position.
On April 28, 2009 the Office requested that Dr. Hubbard review the job description and
physical requirements of a motor vehicle dispatcher and address whether appellant could perform
the job within the restrictions he previously recommended.
In a May 21, 2009 report, Dr. Hubbard reviewed the description of the motor vehicle
dispatcher position and advised that appellant could perform the duties of the constructed
position. He stated that none of the necessitated duties of the position would aggravate any
residual right or left upper limb condition or pose any risk of aggravation of the accepted upper
extremity conditions. Dr. Hubbard related that activities such as repetitive use of the bilateral
upper extremities were remarkably absent in the work activities of a motor vehicle dispatcher
based on the description he reviewed.
In a May 15, 2009 report, Dr. McManus listed his findings on physical examination and
diagnosed bilateral early/mild carpal tunnel syndrome and chronic bilateral lateral and medial
epicondylitis of the elbows. He advised that appellant’s permanent work restrictions were
unchanged.
In a May 29, 2009 decision, the Office again reduced appellant’s compensation effective
December 21, 2008 based on his ability to work as a motor vehicle dispatcher. It found that the
special weight of medical opinion was accorded to Dr. Hubbard. The Office applied the
Shadrick formula and determined that appellant’s compensation would be reduced to $1,673.02
every four weeks.
LEGAL PRECEDENT
Once the Office has made a determination that an employee is totally disabled as a result
of an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.5
Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent his wage-earning capacity. If the actual earnings do not fairly and
reasonably represent wage-earning capacity, or if the employee has no actual earnings, his wageearning capacity is determined with due regard to the nature of his injuries and the degree of
physical impairment, his usual employment, the employee’s age and vocational qualifications
and the availability of suitable employment.6 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
5

William H. Woods, 51 ECAB 619 (2000); Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28
ECAB 43 (1976).
6

Samuel J. Chavez, 44 ECAB 431 (1993).

5

conditions.7 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.8
After the Office makes a medical determination of partial disability and of special work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the DOT or otherwise available in the open market, that fits the
employee’s capabilities with regard to his physical limitations, education, age and prior
experience. Once this selection is made, determination of wage rate and availability in the open
labor market should be made through contact with the state employment services or other
applicable services.9 Finally, application of the principles set forth in Shadrick will result in the
percentage of the employee’s loss of wage-earning capacity.10 This has been codified by the
regulations in 20 C.F.R. § 10.403(c).
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairment results from both injury-related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions.11 Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which the employee may receive compensation.12
ANALYSIS
Appellant received compensation for total disability due to his accepted bilateral
epicondylitis of the elbows, bilateral wrist flexor tenosynovitis and bilateral carpal tunnel
syndrome. He was removed from employment by the employer effective April 7, 2006 as he
was unable to perform his work duties due to medical reasons. In finding that appellant was
physically capable of performing the duties of a motor vehicle dispatcher as of December 21,
2008, the Office relied on the medical opinion and work capacity evaluation of Dr. Hubbard, the
impartial medical specialist. The Board finds that the Office properly determined that appellant
was physically capable of performing the duties of the constructed motor vehicle dispatcher
position.
A conflict in the medical opinion arose between Dr. McManus, an attending physician,
and Dr. Hall, an Office referral physician, regarding appellant’s capacity for work.

7

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

8

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
9

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

10

See William H. Woods, supra note 5; Shadrick, supra note 4.

11

Sherman Preston, 56 ECAB 607 (2005).

12

John D. Jackson, 55 ECAB 465 (2004).

6

Dr. McManus opined that appellant could work full time with permanent restrictions. Dr. Hall
opined that appellant could perform his regular work duties with no restrictions.
In a May 18, 2007 report, Dr. Hubbard found that, although appellant’s continuing
residual pain and neurologic complaints were not fully demonstrated by objective findings on
physical examination, they were consistent with the accepted employment-related conditions.
He advised that physical examination findings suggested that appellant’s employment-related
conditions had resolved as of December 23, 2004. Dr. Hubbard opined that appellant could
perform his work duties as a welder on a full-time basis. In a work capacity evaluation,
Dr. Hubbard stated that appellant could work eight hours a day within restrictions specified of no
repetitive use of his wrists and elbows, no pushing and pulling more than 50 pounds up to 4
hours a day and no use of vibratory tools and power gripping. The Office subsequently
requested that Dr. Hubbard clarify his opinion as to whether appellant’s employment-related
conditions had resolved and whether he was able to perform his regular work duties.
In a December 21, 2007 report, Dr. Hubbard reviewed the results of recent diagnostic
studies and opined that appellant could perform duties as a welder with restrictions due to
unresolved bilateral carpal tunnel syndrome. In an accompanying form, he restricted appellant to
no repetitive use of wrists and elbows up to two hours a day. Following remand by an Office
hearing representative, the case was sent back to Dr. Hubbard to review the description of the
contractual motor vehicle dispatcher position and an opinion on whether appellant could perform
such duties.
In a May 21, 2009 report, Dr. Hubbard reviewed the motor vehicle dispatcher description
and advised that appellant was capable of performing the constructed position. He stated that
none of the duties of the position would aggravate any of the residual right or left upper
extremity conditions or pose any risk of aggravation of his employment-related upper extremity
conditions. Dr. Hubbard stated that the position did not involve repetitive use of the bilateral
upper extremities which could cause or aggravate appellant’s established overuse conditions.
The Board finds that Dr. Hubbard’s thorough and well-rationalized opinion is based on a
complete and accurate factual and medical background and is entitled to special weight accorded
an impartial medical specialist. His opinion establishes that appellant has the physical capacity
to perform the motor vehicle dispatcher position.
Dr. McManus advised that appellant had bilateral early/mild carpal tunnel syndrome and
chronic bilateral lateral and medial epicondylitis of the elbows. He stated that appellant’s
permanent work restrictions were unchanged. Dr. McManus did not address the issue of whether
appellant could perform the duties of the motor vehicle dispatcher position. Moreover, he was
part of the conflict in medical opinion for which appellant was referred to Dr. Hubbard.13 The
Board finds that the opinion of Dr. McManus is insufficient to overcome the well-rationalized
medical opinion of Dr. Hubbard.14
13

See Jaja K. Asaramo, 55 ECAB 200 (2004) (submitting a report from a physician who was on one side of a
medical conflict that an impartial specialist resolved is generally insufficient to overcome the weight accorded to the
report of the impartial medical examiner or to create a new conflict).
14

Michael Hughes, 52 ECAB 387 (2001).

7

The vocational rehabilitation counselor determined that appellant was able to perform the
position of motor vehicle dispatcher. The counselor opined that, based on his experience,
training and a labor market survey, he was well qualified for the position of motor vehicle
dispatcher and that sufficient positions were reasonably available in his commuting area and met
the physical restrictions established by Dr. Hubbard.
The Office considered the proper factors, such as availability of employment and
appellant’s physical limitations, usual employment, age and employment qualifications in
determining that the motor vehicle dispatcher position represented appellant’s wage-earning
capacity.15 The weight of the evidence establishes that appellant had the requisite physical
ability, skill and experience to perform the duties of motor vehicle dispatcher and that such a
position was reasonably available within the general labor market of his commuting area.
The Board finds that the Office properly determined appellant’s loss of wage-earning
capacity in accordance with the Shadrick formula and codified at section 10.403 of the Office’s
regulations.16 The Office found that appellant’s salary when his disability recurred on April 7,
2006 was $1,090.86 per week, that the current adjusted pay rate for his job on the date of injury
was $1,155.07 per week and that he was currently capable of earning $470.70 per week, the rate
of the motor vehicle dispatcher. It then determined that he had a 41 percent wage-earning
capacity, which resulted in an adjusted wage-earning capacity of $447.25. The Office then
determined that appellant had a loss of wage-earning capacity of $643.61 per week.
It
concluded that, based on a three-fourths rate, appellant’s new compensation rate was $2,014.00
every four weeks. The Office made deductions of $296.76 for health benefits premium, $17.70
for basic life insurance premium and $26.52 for optional life insurance premium for a net
compensation of $1,673.02 each four-week period. The Board finds that the Office correctly
applied the Shadrick formula to determine the position of motor vehicle dispatcher reflected
appellant’s wage-earning capacity effective December 21, 2008.17
On appeal, appellant contended that he was denied administrative due process as he was
not provided with a prereduction notice prior to the May 29, 2009 decision. He contended that
he had a valid property interest in his compensation benefits and should have been allowed to
submit relevant evidence or argument in support of his entitlement to ongoing compensation. In
Lan Thi Do,18 the Board addressed Raditch v. United States.19 The Board noted that a violation
of procedural due process rights, such as the termination of compensation without pretermination
notice, “requires only a procedural correction, not the reinstatement of a substantive right to
which the claimant may not be entitled on the merits.”20 In the present case, the Board notes that
any possible error of the Office in not providing a new prereduction notice to appellant prior to
15

Loni J. Cleveland, 52 ECAB 171 (2000).

16

20 C.F.R. § 10.403.

17

Elsie L. Price, 54 ECAB 734 (2003); Stanley B. Plotkin, 51 ECAB 700 (2000).

18

46 ECAB 366 (1994).

19

929 F.2d 478 (1991).

20

Supra note 18 at 375-76.

8

the May 29, 2009 decision was harmless. The record reflects that the Office issued a
prereduction notice to appellant on October 27, 2008 on the grounds that the medical evidence
established that he had the capacity to perform the duties of the motor vehicle dispatcher
position. Appellant was given 30 days to respond to the proposed action. In a November 25,
2008 letter, he stated that he was unable to perform the constructed position due to pain and
numbness which caused him to drop items. Based on the Office’s October 27, 2008 prereduction
letter, appellant was on notice that the Office proposed the reduction of his compensation
benefits.
Moreover, appellant was represented by counsel throughout the claim process and
arguments were presented regarding the weight of the medical evidence. Counsel argued that the
restrictions set forth by Dr. Hubbard in his May 18 and December 21, 2007 reports did not
comport with the duties of a motor vehicle dispatcher. He also requested that Dr. Hubbard
review a description of the constructed position to determine whether appellant had the capacity
to perform the duties thereunder. An Office hearing representative remanded the case for further
development as requested by counsel. On remand, appellant had the opportunity to submit new
medical evidence, which included Dr. McManus’ May 15, 2009 report, in support of his
contention that he was unable to perform the duties of the motor vehicle dispatcher. This
evidence was considered by the Office and found to be insufficient to outweigh the special
weight accorded to Dr. Hubbard’s impartial medical opinion. The Board has reviewed
Dr. McManus’ report and finds that it is insufficient to overcome the opinion of Dr. Hubbard.
The evidence of record does not establish a denial of administrative due process as contended.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
December 21, 2008 based on its determination that the constructed position of motor vehicle
dispatcher represented his wage-earning capacity.

9

ORDER
IT IS HEREBY ORDERED THAT the May 29, 2009 decision of the Office of
Workers Compensation Programs is affirmed.
Issued: September 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

